In re Pounds, Marion; applying for writ of certiorari and/or review; to the Court of Appeal, First Circuit, No. KA87 1002; Parish of Washington, 22nd Judicial District Court, Div. “F”, No. 39966.
Prior report: La.App., 522 So.2d 1119.
Granted in part; denied in part and remanded. Judgment of the court of appeal is reversed insofar as it affirmed special condition of probation relative to the performance of community service work. This condition of probation is excessive. It permits defendant no time to make a living. Case remanded to the district court with instructions to trial judge to amend relator’s sentence in this respect. Otherwise, application is denied.